                 Case 6:19-bk-02624-CCJ                    Doc 15        Filed 05/21/19               Page 1 of 44



                                    UNITE STATES BANKRUPTCY C URT
                                        I   E ISTRICT        RI A
                                            R AN     I ISI N


IN RE:                                                                        N       :

WILLIAM RODRIGUEZ, R ,

                      D


SE ECT P RT R I SERI IN INC AS AUT     RI E SER ICER    R E S
  AR    BANK N A AS TRUSTEE N BE A       SASC     RT A E    AN
      TRUST        N    RT A E PASS T R U    CERTI ICATES
    SERIES        N S   TI N  R RE IE R     AUT   ATIC STAY
                R     A         S

                     N TICE             PP RTUNITY T                     B ECT AN                 R       EARIN

P                             R                        C


                                                   US

I                                                                                                                        C
    C                                              S         S
                                                                          A                   P           P              P
C                         P             R          NE        S                A                   A
                                                                     I
                               C


I                                                                                         C




                                               I                                              W                      , NA,
         ,                          A       O M                  L                        MLN         M
                 ,                   MLN           M             ,                                                   ,
Motio        o        i       o t       to    ti       t ,                                              :
                                                                                                              U              , R
                                    R                                             ,
            Case 6:19-bk-02624-CCJ                                       Doc 15                  Filed 05/21/19           Page 2 of 44



                        U                                                                ,             R                                         ,
                    U                                A
                    O A              ,                   ,D
        U
                    M                                                                        D                                           A
W ,             ,                                ,           ,                       ,                            M
            R                                                            ,
M                           N                                                        ,
                                                     C                       E               A
                    I                                                                                                 ,                  ,
    D
        ,                                                                                                 W                    , NA,                 ,
                    A       O M                          L                                   MLN M                                                   ,
             MLN ,                                                                                ,                            N             N
                                M
                                                                 M                                M
                                             :
                    U                                    P                       CARRIA E                                 ES   AT
                        UN                       Y           C                   NS   A  C N                               INIU
                                                                                    C

                                 R                       B                       P                         P          R
                    S                                C                                                    T


                                                                     C

                                                                                                              D


                    A        M           ,               ,D                                           M                                  ,           ,
                        ,


                    A        M           ,               ,                                                 M
                                             ,
            Case 6:19-bk-02624-CCJ                  Doc 15       Filed 05/21/19        Page 3 of 44



                 A                                                         A       ,
                          ,        A                                                   A
E       B             ,


                 M
D                                                                                                     M


                 M
                                      U                 ,          ,
    M
                                                        M    ,


                 M                                                     O
M                                                            M
                               ,                    ,
                                                                                            A             , L
M               , R                A          , L       M          A           ,            L    W          ,
                  D
                                          U             ,M
            ,
            ERE               RE, M
    Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19         Page 4 of 44



M
         ,                                                     M
             ,

                                      R                         :




                                                  L
                                          N :
                                      A               , LL
                                      A               M

                                      R       ,NE,              A     , GA
                                               :
                                          :
                                      E       :
                    Case 6:19-bk-02624-CCJ       Doc 15   Filed 05/21/19                    Page 5 of 44



                                           CERTI ICATE        SER ICE

            I       EREBY CERTI Y                                                                     Motio    o   i
    o   t           to    ti       t                               U           M       ,                               ,
    :
    EBT R ATT RNEY
                                                          TRUSTEE

        LU
L       O                      LU      A                  R                    W
        E                      D  ,                                O
O         , L                                             O            , L


    EBT R                                                 UNITE STATES TRUSTEE

W               R              ,
                                                          O                        U
            , L                                           U            R                   OR E


D       :M          21,

                                                                       i
                                                                           L
                                                               N :
                                                          A                        , LL
                                                          A                        M

                                                          R        ,NE,                           A     , GA
                                                                    :
                                                               :
                                                          E        :
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 6 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 7 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 8 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 9 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 10 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 11 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 12 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 13 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 14 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 15 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 16 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 17 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 18 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 19 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 20 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 21 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 22 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 23 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 24 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 25 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 26 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 27 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 28 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 29 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 30 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 31 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 32 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 33 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 34 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 35 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 36 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 37 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 38 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 39 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 40 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 41 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 42 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 43 of 44
Case 6:19-bk-02624-CCJ   Doc 15   Filed 05/21/19   Page 44 of 44
